DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 19-38, 40, 42-50, 60-62 in the reply filed on 09/27/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaney et al. (WO 97/11009, hereinafter “Blaney”).
In regard to claim 19, Blaney discloses a package that comprises a food (pg. 1 lines 1-8). The package comprises a moisture controlling device that is in the shape of a sheet or a bag (pg. 6 lines 34-37 and pg. 17 lines 16-20). The film is formed from cellulose (pg. 6 lines 34-36), thus the film is compostable. The film has at least one aperture in the formed film (pg. 16 lines 22-26). The film defines at least part of a space in which the food product is contained (pg. 17 lines 16-25). The film controls oxygen permeability and water vapor permeability to such an extent that when the food product is initially fresh and is part of the package, the food product will remain fresh for at least one additional day when compared with the case that the film is replaced by a plastic that is not compostable (pg. 7 lines 27-36). 
In regard to claim 23, Blaney discloses that at least one aperture are a plurality of apertures formed in a pattern of a straight line (fig. 5 and fig. 7).
In regard to claim 24, Blaney discloses that at least one aperture are a plurality of apertures formed in a pattern of two straight lines that are parallel to one another (fig. 5 and fig. 7). 
In regard to claim 25, Blaney discloses that each of the at least one aperture has a shape of a circular hole (fig. 5 and fig. 7).
In regard to claim 26, Blaney discloses that the initially fresh food is selected from lettuce, the initially fresh food product will remain fresh for an additional one to two days (example 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaney et al. (WO 97/11009, hereinafter “Blaney”) in view of Yamada (US 2005/0180664).
In regard to claim 20, Blaney discloses a package that comprises a moisture controlling device that is formed from a cellulose material as previously discussed.  
Blaney is silent with regard to the moisture controlling device being transparent. 
Yamada discloses a farm product protecting bag (abstract). The bag is in the from of a transparent porous film of plastic material with at least part of all the surface of the bag being air-permeable or gas-permeable and having many fine pores impermeable to water (abstract). 
Blaney and Yamada both disclose bags that are adapted to store produce that comprises a film that has pores and contributes to improved quality of the produce when stored. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a bag in the transparent form as disclosed by Yamada in the bag design of the bags of Blaney motivated by the expectation of forming a produce bag that is allows sunlight to be taken in natural conditions, which results in increasing the coloration degree of the produce and providing external appearance excellent in colorability [Yamada 0020].
	In regard to claim 21, Blaney discloses that the film has at least one aperture as previously discussed. 
	Blaney is silent with regard to the diameter of the apertures ranging from 50 µm to 200 µm.
	Yamada discloses that the diameter of the apertures on the bag are preferably in the range of 50 to 500 µm [0013].  
Blaney and Yamada both disclose bags that are adapted to store produce that comprises a film that has pores and contributes to improved quality of the produce when stored. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a an aperture diameter in the range of 50 to 500 µm as disclosed by Yamada in the construction of the apertures of Blaney motivated by the expectation of forming a produce bag that has necessary air-permeability and gas-permeability to product the stored produce [Yamada 0022].
In regard to claim 32, modified Blaney discloses that the initially fresh food is selected from lettuce, the initially fresh food product will remain fresh for an additional one to two days (example 1). Modify Blaney discloses that the diameter of the apertures on the bag are preferably in the range of 50 to 500 µm [Yamada 0013].  The at least one aperture are a plurality of apertures formed in a pattern of a straight line (fig. 5 and fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        E